            Case 19-21621-AJC       Doc 48   Filed 03/22/20    Page 1 of 1

                     UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                             www.flsb.uscourts.gov

In re: MARY Z. MIRIAN                                         Case No: 19-21621-LMI
                                                              Chapter 13

                Debtor          /


                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 22, 2020 a true and correct copy of the
Debtor’s Motion For Referral to Mortgage Modification Mediation (Out of Time) (DE47)
was transmitted electronically to:

Jennifer Laufgas on behalf of Creditor HSBC Bank USA, N.A.
ecfflsb@aldridgepite.com, jlaufgas@ecf.courtdrive.com

Nancy K. Neidich
e2c8f01@ch13miami.com, ecf2@ch13miami.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

                                       Respectfully submitted,
                                       LEGAL SERVICES OF GREATER
                                       MIAMI, INC.

                                       By                /s/
                                       Florida Bar No. 241970
                                       Attorney for Debtor
                                       4343 W. Flagler St., Suite 100
                                       Miami, FL 33134
                                       Telephone/Facsimile: (305) 438-2427
                                       Email: clombardi@legalservicesmiami.org
                                       Alt. Email: Sfreire@legalservicesmiami.org
